DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Applicant uses the term integral in claim 9 to recite a single body composed of the first and second parts. Applicant then defines in claim 10, which is dependent on claim 9, that the parts are detachable. Accordingly the definition of the term integral is being expanded to include separate elements that are capable of coming together to define a single unit.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the term “preferably” prior to stating a mechanical interference fit. Thus, it is unclear as to whether the interference fit is meant to be an optional limitation. For examination purposes the limitation of a mechanical interference fit will be interpreted as an optional limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 & 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hotz (DE102017203978B4).
Regarding claims 1-2, Hotz discloses a seal (Fig.2 ref 15 & 28) for a dishwasher (Fig.1) interposed between a peripheral edge (see Figs.1 & 4) of an opening (Fig.1 ref 3) of a tub (Fig.1 ref 2) for cookware and a door (Fig.1 ref 4) for closing said opening. The seal comprising: a metal part (Fig.2 ref 15 also [0047]) adapted to be connected to said peripheral edge of said opening (see Figs.1 & 4); a first part (Fig.2 ref 31) made of polymeric material [0015], integrally connected to said metal part [0061]; a second part (Fig.2 ref 30) made of polymeric material (see Fig.2 also [0015]), associated with said first part and adapted to be contacted by the door when the door is arranged in a position for closing and opening [0051]. The metal part also comprises a first portion (Fig.2 ref 18) for connection to the first part made of polymeric material and a second portion (Fig.2 refs 17 & 19) adapted for connection to said peripheral edge of the opening of the tub.
Regarding claim 9, Hotz discloses the seal of claim 1, wherein the first and second parts form a single body (see Fig.2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-5 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotz (DE102017203978B4) in view of Becker (EP2422680A2). The following rejection is provided .
Regarding claims 1-3, Hotz discloses a seal (Fig.2 ref 15 & 28) for a dishwasher (Fig.1) interposed between a peripheral edge (see Figs.1 & 4) of an opening (Fig.1 ref 3) of a tub (Fig.1 ref 2) for cookware and a door (Fig.1 ref 4) for closing said opening. The seal comprising: a metal part (Fig.2 ref 15 also [0047]) adapted to be connected to said peripheral edge of said opening (see Figs.1 & 4); a first part (Fig.2 ref 31) made of polymeric material [0015], connected to said metal part [0061]; a second part (Fig.2 ref 30) made of polymeric material (see Fig.2 also [0015]), associated with said first part and adapted to be contacted by the door when the door is arranged in a position for closing and opening [0051]. The metal part also comprises a first portion (Fig.2 ref 18) for connection to the first part made of polymeric material and a second portion (Fig.2 refs 17 & 19) adapted for connection to said peripheral edge of the opening of the tub. Hotz does not explicitly state that the metal part is integrally connected or co-extruded, however such features are known in the art as evidenced by Becker.
Becker discloses a dishwasher utilizing a door seal (abstract), wherein the door seal utilizes a metal part with a sealing means surrounding said metal part for stabilizing the sealing part [0028, 0033]. Becker further discloses that a way to obtain such a seal is by performing an extrusion process, thereby making the metal and sealing part integrally formed [0035]. Becker and Hotz are analogous in the art of door seals for dishwashers.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the seal of Hotz such that the metal part and the first part are connected integrally via an extruding process in order to provide stabilization to the seal (Becker [0033]). Further, since Becker and Hotz both disclose metal parts connected to a sealing portion 
Regarding claim 4, Modified Hotz teaches the seal of claim 3, wherein the first portion of the metal part is buried within the first part made of polymeric material (see Hotz Fig.2 ref 18 buried in the an aperture of ref 31). Assuming arguendo that such a configuration is not considered buried, Becker also discloses a burying a metal part within the sealing part (Becker [0031-0035]) for stabilizing purposes. Thus, one of ordinary skill in the art would have found it obvious to perform such a modification to obtain the desired advantage.
Regarding claim 5, Modified Hotz teaches the seal of claim 4, wherein the second metal part is connectable to the peripheral edge of said opening (Hotz Fig.1 ref 16). Hotz and Becker further discloses some exemplary forms of attachment (Hotz [0046] & Becker [0020, 0029]) in which one of the forms of attaching is via clinching (Becker [0020 & 0029]). It is further noted that the limitation of being connectable to a peripheral edge is recited as intended use.
Regarding claim 9, Modified Hotz discloses the seal of claim 1, wherein the first and second parts form a single body (see Hotz Fig.2).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotz (DE102017203978B4) and Becker (EP2422680A2) as applied to claim 5 above, and further in view of Karakaya (US20110031855A1).
Regarding claim 6, Modified Hotz teaches the seal of claim 5, wherein the polymer is an elastic plastic, like rubber (Hotz [0015]), but does not teach the specific type of rubber used. However, thermoplastics and EPDM rubber are well known for use in dishwasher door seals, as evidenced by Karakaya.

It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the first and second parts made of polymeric material to use the elastomeric composition disclosed by Karakaya in order to prevent mold and bacteria build up (Karakaya [0008]).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotz (DE102017203978B4) and Becker (EP2422680A2) as applied to claim 1 above, and further in view of Ser (US20150123524A1).
Regarding claims 7-8, Modified Hotz teaches the seal of claim 1, but does not explicitly state the first and second parts made of polymeric material are made of different polymeric materials with the first part having a greater hardness. However, such features for dishwasher seals are known in the art as evidenced by Ser.
Ser discloses a dishwasher with a seal for a door (abstract) wherein the seal comprises a fixing unit (Fig.3 ref 110) and a sealing unit (Fig.3 ref 120). The fixing unit has a higher hardness than the hardness of sealing unit in order to prevent deformation [0074]. In comparison to Hotz, the sealing unit is synonymous to a second part made polymeric material as the second part is intended to deform in order to accommodate that door when it closes (Hotz 0051]). Accordingly, the fixing units is synonymous to the first part of polymeric material, as the first 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the first part made of polymeric material has a hardness greater than that of the second part in order to prevent deformation (Ser [0074]). Furthermore, one of ordinary skill in the art is aware of the fact that hardness is a property that material dependent property. Thus, if the hardness of the two elements are different then so too must the material of which the elements are made (see also Ser [0074] where an elastic material of high hardness is used & an elastic material of lower hardness). 

Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotz (DE102017203978B4) and Becker (EP2422680A2) as applied to claim 9 above, and further in view of Gu (US20160153698A1).
Regarding claims 10-12, Modified Hotz teaches the seal of claim 9, but does not discloses a transition zone such that the seals can be divided. However, detachable gaskets are known in the art of door seals, as evidenced by Gu.
Gu discloses a door seal for a refrigerator (abstract), wherein the seal comprises a first gasket (ref 120) and a second gasket (ref 110) that are detachable (see Figs.2-8, also [0015]). There exists connection means between the first and second gaskets (see Fig.5), which includes a hollow inner zone in the first gasket (Fig.5 ref 121) and projections of the second gasket (Fig.5 ref 110c) which are inserted into said inner zone of the first gasket, thereby defining a transition zone between the two gaskets. Thereby, the detachable nature of the gaskets provides that the 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the gasket such that the first and second parts are detachable, as disclosed by Gu, in order to provide improved appearance and decreased gasket costs (Gu [0081]). It is further noted that although the term integral usually defines a single unit, as the claim recites detachability of the gasket parts, the definition of the term is expanded to include those such elements which may be more than a single body so long as the can come together to define a single unit.

Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotz (DE102017203978B4) and Becker (EP2422680A2) as applied to claim 1 above, and further in view of Gu (US20160153698A1).
Regarding claims 13-15, Modified Hotz teaches the seal of claim 1, but does not teach the second part being removably associated with the first part. However, detachable gaskets are known in the art of door seals, as evidenced by Gu.
Gu discloses a door seal for a refrigerator (abstract), wherein the seal comprises a first gasket (ref 120) and a second gasket (ref 110) that are detachable (see Figs.2-8, also [0015]). There exists connection means between the first and second gaskets (see Fig.5), which includes a seat in the first gasket (Fig.5 ref 121) and projections of the second gasket (Fig.5 ref 110c) which are inserted into said seats. The use of detachable gaskets allows for improved appearance and decreased gasket costs [0081].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMAIR CHAUDHRI/Examiner, Art Unit 1711